DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 5 are objected to because of the following informalities: “the joint”.  It is suggested to amend the limitation to “the anatomical joint”.  Appropriate correction is required.
Claim 7 is objected because of the limitation “the output…are configured to a portable computing unit”.  The scope of the claim is unclear because “the output” are either signal or data, which are not able to configured as a computing unit.  It is suggested to amend the limitation to “the output…are outputted to a portable computing unit”, for example.  Appropriate correction is required.
Claim 10 is objected to because of the limitation “a knee joint”.  It is suggested to amend the limitation to “the knee joint”.  Appropriate correction is required.
Claim 14 is objected to because it appears that the limitation “the speed of the anatomical limb” in the claim is related to “the speed of anatomical limb” recited in claim 13.  However, it is unclear whether the speed measured by the sensors recited in the claim is equivalent to the speed used as parameter in claim 13.  
In addition, it is suggested to amend “the joint” to “the anatomical joint”.  Appropriate correction is required.
Claim 15 is objected to because it appears that the limitation “calculating a shear strain” in the claim is related to “calculating one or more strain values” and “the experienced shear strain” recited in claim 13. 
In addition, it is suggested to amend “the joint” to “the anatomical joint”.  Appropriate correction is required.
 Claim 16 is objected to because the limitations regarding using an application on a portable computing device to calculate a shear strain and alerting the user are similar and appears to be equivalent to the steps recited in claim 13.  It is suggested to amend the limitations to clearly define how the device is being used to perform the steps.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first sensing unit”, “a second sensing unit” and “one or more user alert units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification of instant application (e.g. [0100]), “a first sensing unit” is interpreted as accelerator, “a second sensing unit” is interpreted as variable resistor and “one ore more alert units” is interpreted as beeper.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, there are insufficient antecedent basis for the limitation “the speed of the anatomical limb” and the limitation “the experienced shear strain”.  Appropriate correction is required.
In addition, the scope of the claims is unclear because it appears there is a missing link between “the speed of the anatomical limb” and “an instantaneous momentum of an anatomical limb”, and “one or more strain values” and “the experienced shear strain”.  Appropriate correction is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation “the one or more sensors”.  Appropriate correction is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation “the shear strain value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesnow (US 2018/0028109 A1).
Regarding claim 1, Tesnow discloses an apparatus comprising: 
a first sensing unit (e.g. Fig. 7: 702) having an output for reading an impact force transmitted to an anatomical joint (e.g. [0092]) into a processing unit (e.g. Fig. 7: 708); 
a second sensing unit having an output for reading a flexion angle of the anatomical joint into the processing unit (e.g. Fig. 7: 704 & [0093, 0096]); and 
one or more user alert units (e.g. Fig. 7: 710, 712) coupled to the processing unit; 
wherein the processing unit computes one or more strain values experienced by the anatomical joint and activates the one or more user alert units when a detrimental strain threshold level is reached (e.g. [0093]).  
Regarding claim 2, Tesnow discloses the second sensing unit is a variable resistor (e.g. [0096]).  
Regarding claim 3, Tesnow discloses the first sensing unit is disposed on an anatomical limb connected to the joint (e.g. Fig. 9 & [0098]).  
Regarding claim 4, Tesnow discloses the first sensing unit measures a ground reaction force at the anatomical joint upon ground impact (e.g. [0092]).  
Regarding claim 5, Tesnow discloses the first sensing unit and the second sensing unit are disposed on a sleeve that fits around the joint as a wearable joint injury prevention system (e.g. Fig. 9 & [0098]).  
Regarding claim 6, Tesnow discloses an output of the one or more user alert units comprise one or more of visual, auditory, tactile or textual feedback to the user (e.g. [0093]).  
Regarding claim 7, Tesnow discloses the output of the first sensing unit and the output of the second sensing units are configured to a portable computing unit (e.g. Fig. 7 & [0092]).  
Regarding claim 8, Tesnow discloses the portable computing unit is one of a smart phone. smart watch or an electronic tablet (e.g. Figs. 7 & 10 and [0092, 0102]).  
Regarding claim 9, Tesnow discloses the anatomical joint is a knee joint (e.g. Fig .9).  
Regarding claim 10, Tesnow discloses the first sensing unit, the second sensing unit, the processing unit and the one or more user alert units are attached to a knee sleeve which fits around a knee joint as a wearable knee joint injury prevention system (e.g. Fig. 9 & [0098]).  
Regarding claim 11, Tesnow discloses the shear strain is the proximal tibia anterior shear force (e.g. Abstract & [0044, 0052]).  
Regarding claim 12, Tesnow discloses the proximal tibia anterior shear force is experienced during a vertical stop-jump (e.g. claim 12).  
Regarding claim 13, Tesnow discloses a method comprising: 
measuring an instantaneous momentum of an anatomical limb at an instance of ground impact (e.g. [0007, 0070, 0082, 0091]); 
measuring a flexion angle of an anatomical joint coupled to the anatomical limb at the instance of ground impact (e.g. Fig. 7: 704 & [0093, 0096]); 
calculating one or more strain values experienced by the anatomical joint using as parameters the speed of the anatomical limb and the flexion angle of the anatomical joint at the instance of ground impact (e.g. [0093]); 
alerting a user when the experienced shear strain equals or exceeds a detrimental threshold level (e.g. [0093, 0098] & claim 13).  
Regarding claim 14, Tesnow discloses attaching one or more sensors to a sleeve that fits around the joint and using the one or more sensors for measuring the speed of the anatomical limb and the flexion angle of the joint at the instance of ground impact (e.g. Fig. 9 & [0098] & claim 14).  
Regarding claim 15, Tesnow discloses attaching a processing unit to the sleeve for calculating a shear strain experienced by the joint using one or more outputs of the one or more sensors (e.g. Figs. 7 & 9 and [0092-0093, 0098]).  
Regarding claim 16, Tesnow discloses transmitting one or more outputs of the one or more sensors to a portable computing device and using an application on the portable computing device for calculating a shear strain experienced by the joint and alerting the user when the experienced shear strain equals or exceeds a detrimental threshold level (e.g. Figs. 7 & 9 and [0093, 0101-0104]).  
Regarding claim 17, Tesnow discloses alerting the user comprises generating one or more of visual, auditory, tactile or textual alerts (e.g. [0093]).  
Regarding claim 18, Tesnow discloses the portable computing device is one of a smart phone smart watch or an electronic tablet (e.g. Fig. 7 & [0092]).  
Regarding claim 19, Tesnow discloses providing a user interface for configuring and customizing a functionality of the application on the portable computing device (e.g. [0103] & claim 19).  
Regarding claim 20, Tesnow discloses generating a user evaluation report based on one or more calculations of the shear strain value by the application (e.g. [0102-0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688